APPLICATION FOR REHEARING
No. 3490.
BY THE COURT:
Submitted on application for rehearing and, if denied, for certification of conflict.
The application sets forth what it terms findings of fact under twenty-six numbered paragraphs and conclusions of law under six numbered paragraphs.
These paragraphs are taken from the written decision of the trial judge which at no time was designated or considered as findings of fact and conclusions of law and not rendered pursuant to anv request for such findings and not made the subject of any such formal action under the statute.
*619Our opinion cited Supreme Court authority to effect that the written decision of the trial judge did not meet the requisites of §11421-2 GC, and because of this we held that there was no predicate for assignment of errors numbers 1 and 3.
The second ground of the motion cites two cases, Oxford Twp. v Columbia, 38 Oh St, 87, 94, and Grant v City Trust & Savings Bank, 11 OO 3, both of which hold that in the situations there presented the failure of the trial court, upon request to fully state separately the conclusions of law and fact was not prejudicially erroneous to the appellant.
The application for rehearing will be overruled.
The motion to certify is based upon the claim that our judgment is in conflict with Grant v City Trust & Savings Bank, supra, and probably the second syllabus thereof as follows:
“The purpose of §11421-2 GC is to provide an opportunity for the aggrieved party to prosecute error without resorting to the securing of a bill of exceptions.”
Obviously, this pronouncement of law in no wise was under consideration by this court nor did it affect or determine our judgment. We are not ready to say that the sole and only exclusive purpose of §11421-2 GC is in accord with the quoted syllabus of the cited case but even though there may be a difference in our conclusion of the matter, it creates no conflict upon which certification can be made in this ease.
This court had a bill of exceptions with all of the evidence taken in the trial in the Common Pleas Court embodied therein and we passed upon all errors assigned which could properly be raised upon the bill. The motion to certify will be overruled.
BARNES, P.J., HORNBECK and GEIGER, JJ., concur.